       Case 4:19-cv-05820-HSG Document 25 Filed 07/28/20 Page 1 of 2



 1 STEPHEN M. HAYES (SBN 83583)
   TYLER R. AUSTIN (SBN 293977)
 2 HAYES SCOTT BONINO ELLINGSON
   GUSLANI SIMONSON & CLAUSE, LLP
 3 999 Skyway Road, Suite 310
   San Carlos, California 94070
 4 Telephone:     (650) 637-9100
   Facsimile:     (650) 637-8071
 5
   Attorneys for Defendant
 6 CITIZENS INSURANCE COMPANY OF AMERICA

 7

 8                           UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10 FLOORDESIGN, INC.                         CASE NO.: 4:19-cv-05820-HSG
11             Plaintiff,                    [PROPOSED] ORDER GRANTING
                                             PARTIES’ STIPULATION AND REQUEST
12        v.                                 TO CONTINUE ADR DEADLINE
13 CITIZENS INSURANCE COMPANY OF
   AMERICA, and DOES 1 through 10,            Date Action Filed:   August 14, 2019
14
             Defendants.                      Trial Date:          March 1, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1158307
       [PROPOSED] ORDER GRANTING STIPULATION AND REQUEST TO CONTINUE ADR DEADLINE –
                                  CASE NO.: 4:19-cv-05820-HSG
       Case 4:19-cv-05820-HSG Document 25 Filed 07/28/20 Page 2 of 2



 1         The Court, having reviewed the Parties’ Stipulation and Request to Continue the ADR

 2 Deadline, hereby GRANTS the Parties’ stipulated request.

 3         Pursuant to the Parties’ stipulation, the ADR deadline shall be moved from July 31, 2020 to

 4 September 11, 2020. The Parties shall abide by all additional deadlines set by the Court and

 5 required by the Federal Rules of Civil Procedure and the Civil Local Rules.

 6

 7         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8
           Dated: ____________________
                       7/28/2020
 9                                                     DISTRICT JUDGE HAYWOOD S.
                                                       GILLIAM, JUNIOR
10                                                     UNITED STATES DISTRICT COURT FOR
11                                                     THE NORTHERN DISTRICT OF
                                                       CALIFORNIA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     1158307                                  1
       [PROPOSED] ORDER GRANTING STIPULATION AND REQUEST TO CONTINUE ADR DEADLINE –
                                  CASE NO.: 4:19-cv-05820-HSG
